Exhibit LOJACK CORPORATION LOJACK CORPORATION AMENDED AND RESTATED NONQUALIFIED DEFERRED COMPENSATION PLAN 2009 Amendment WHEREAS, LoJack Corporation (hereinafter referred to as “Employer”) established the LoJack Corporation Nonqualified Deferred Compensation Plan (hereinafter “Plan”) for a select group of management or highly compensated employees effective as of January 1, 2005 and amended and restated the Plan effective January 1, 2008; ***** NOW, THEREFORE, the Employer hereby amends the Plan document, effective as of the date of execution below, as follows: 1.Matching Contributions.Section 3.2 of the Plan shall be amended to read in its entirety as follows: 3.2Matching Contribution. The Employer may credit the Account of a Participant with a Matching Contribution equal to a discretionary percentage of the Deferrals contributed by the Participant up to a discretionary percentage of the Participant’s Compensation.Such Matching Contribution and percentage of Compensation may vary based on a Participant’s Years of Service. ***** 2.Further Amendments.Except as hereinabove specifically amended, all provisions of the Plan shall continue in full force and effect; provided, however, that the Company hereby reserves the power from time to time to further amend the Plan. ***** IN WITNESS WHEREOF, the Employer has executed this Amendment on this the 26thday of March, 2009 with an effective date coinciding with such execution. LOJACK CORPORATION Attested: By: /s/ Kathleen P. Lundy By:/s/ Richard T. Riley Name: Kathleen P. Lundy Name: Richard T. Riley Title: Deputy General Counsel Title: Executive Chairman
